NOTE: This order is n0nprecedentia1.
United States Court of Appeals
for the FederaI Circuit
JOSEPH KEEFE and MARGUERITE KEEFE, et al.,
Plaintiffs-Appellants,
V.
UNITED STATES,
Defen,dant-Appellee.
2008-5116, -5118, -5119, -5120, -5121, -5122, -5123,
-5124, -5125, -5126, -5127, -5128, -5130, -5131, -5132,
-5133, -513-4, -5135, -5136, -5137, -5138, -514O, -5141,
-5142, -5143, -5144, -51-45, -5146, -5147, -5148, -5149,
-5150, -5151, -5152, -5154, -5155, -5156, -5157, -5158,
-5159, -5160, -5161, -5162, -5163, -5164, -5165, -5166,
-5167, -5168, -5169, -517(), -5171, and -5172
Appea1s from the United States C0urt of Federal
C1aims in various cases, Judge LaWrence J. B10ck.
ON MOTION
ORDER

KEEFE v. US 2
The United States moves to consolidate the above-
captioned appeals for further proceedings.* The appel-
lants oppose The United States replies.
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motions are granted to the extent that when
each side files its response as directed by the court's June
22, 2009 order, the response must be combined to include
all of the above-captioned cases. Each side's response
should use the combined caption indicated above, for
purposes of filing the combined response. Each side‘s
combined response should not exceed 30 pages. Each side
must provide sufficient copies to the clerk's office to allow
a copy for each case file and three additional copies for
use by the court, i.e., 56 copies.
(2) Dispositive motions may also be filed by using the
combined caption indicated above, if appropriate, or by
using the separate captions for the cases. Any dispositive
motions are due within the time for filing the responses as
directed by the court's June 22, 2009 order, The time for
filing a response to a dispositive motion is governed by
Fed. R. App. P. 27(a)(3)(A). If a dispositive motion is filed
using the combined caption, then the single response to
that motion must also use the combined caption, If a
dispositive motion is filed using the combined caption,
then each side must provide sufficient copies to the clerk‘s
office to allow a copy for each case file and three addi-
tional copies for use by the court.
" Solely for purposes of this order and the re-
sponses, the court has combined the captions for the
various appeals and otherwise abbreviated the caption,
The cases are not consolidated and the official captions
have not been revised.

KEEFE v. US
(3) The cases are not consolidated
JUN 1 0 2010
Date
Sallie W. Gladney, Esq.
Deborah K. Snyder, Esq.
FoR THE COURT
/s/ J an Horbaly
J an Horbaly
Clerk

JUN 1 0 2010
.IAN HORBALY
0LERK